739 N.W.2d 866 (2007)
Brian POTTER, Plaintiff-Appellant,
v.
Richard C. McLEARY, M.D., Gary Augustyn, M.D., and St. Joseph Mercy Hospital Ann Arbor, d/b/a Trinity Health-Michigan, Defendants, and
Robert Domeier, D.O., Emergency Physicians Medical Group, P.C., Kristyn H. Murry, M.D., and Huron Valley Radiology, P.C., Defendants-Appellees.
Docket Nos. 133867, 133868. COA Nos. 262529, 263538.
Supreme Court of Michigan.
October 24, 2007.
*867 On order of the Court, the application for leave to appeal the February 6, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the portion of the judgment of the Court of Appeals dismissing the complaint with prejudice, because the dismissal should have been without prejudice as to the affidavit of merit issue. See Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007). Accordingly, we REMAND this case to the Court of Appeals for consideration of the defendants' other issues that were not addressed in its opinion. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.